McNamee, J.,
dissents in an opinion in which Bliss, J., concurs; Bliss, J., dissents in an opinion in which McNamee, J., concurs.
Hill, P. J.
Replying to the dissenting opinion by Mr. Justice McNamee, which I saw after my opinion was prepared, I refer to the following excerpt from Judge Gallup’s charge: “ The crime for which the defendant is indicted, namely kidnapping, is a continuing crime. The perpetration of the crime began in *418this case by the seizure of John J. O’Connell, Junior, on or about the 7th day of July, 1933, and was continued by his detention until on the 29th or 30th day of July, and was ended by his release on that date, the purpose for which the crime had been committed having been accomplished by the payment of a ransom.” This statement in the charge was unchallenged. (See 8 R. C. L. p. 298.) (People v. Micelli, 156 App. Div. 756, 758; 216 N. Y. 727.)